 1 McGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   BRIAN W. ENOS
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, Ca 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                     UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No: 1:17-cr-00253 NONE
12
                                   Plaintiff,            STIPULATION TO CONTINUE MAY 8, 2020
13                                                       SENTENCING HEARING TO AUGUST 7, 2020;
                                                         ORDER
14
                            v.
15                                                       Ctrm:    4

16                                                       Hon. Dale A. Drozd
     SHANE KAINOA KELLY,
17
                                   Defendant.
18

19

20
            THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
21
     United States Attorney Brian W. Enos, counsel for the government, and Eric V. Kersten, counsel for
22
     Defendant Shane Kainoa Kelly (“defendant”), that this action’s Friday, May 8, 2020 sentencing
23
     hearing be continued to Friday, August 7, 2020, at 10:30 a.m.
24
            The parties base this stipulation on good cause. Additional time is needed for the parties to
25
     conduct further investigation into matters that may be relevant to sentencing in this case. The parties are
26
     working on completing this investigation prior to drafting their sentencing briefs and preparing for the
27

28                                                        1
 1 sentencing hearing. Defendant agrees to this continuance.

 2          For the above stated reasons, the stipulated continuance will conserve time and resources both

 3 for the parties and the court. Since defendant has already pleaded guilty in this case, the Speedy Trial

 4 Act is not implicated.

 5          IT IS SO STIPULATED.

 6

 7    Dated: April 8, 2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 8
 9                                                     By: /s/ BRIAN W. ENOS
                                                           BRIAN W. ENOS
10                                                         Assistant United States Attorney
11
                                                          (As authorized 4/8/20)
12
     Dated: April 8, 2020                        By:      /s/ Eric V. Kersten
13                                                        Eric V. Kersten, Esq.
                                                          Attorney for Defendant
14                                                        Shane Kainoa Kelly
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       2
 1                                       [PROPOSED] O R D E R

 2         IT IS ORDERED that the sentencing hearing currently set for May 8, 2020 is continued until

 3 August 7, 2020, at 10:30 a.m.

 4
     IT IS SO ORDERED.
 5

 6
       Dated:    April 8, 2020
                                                   UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   3
